        Case 1:13-cv-07789-LGS Document 1458 Filed 06/04/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE FOREIGN EXCHANGE BENCHMARK
RATES ANTITRUST LITIGATION
                                                     No. 1:13-cv-07789-LGS




             MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
           RENEWED MOTION FOR ISSUANCE OF LETTERS ROGATORY

       Pursuant to Federal Rule of Civil Procedure 28(b)(2) and 28 U.S.C. §1781(b)(2), and

pursuant to the Court’s Order granting Plaintiffs leave to renew their Motion (ECF 1442), Plaintiffs

respectfully move the Court to issue Letters Rogatory requesting international judicial assistance

to take the testimony overseas of Frank Cahill. Mr. Cahill resides in the Republic of Ireland and

is a former FX trader for Defendant Barclays, HSBC, and Goldman Sachs.1

       During the class period, Mr. Cahill participated in numerous multibank chat rooms with

FX traders from competitor banks. Mr. Cahill’s knowledge of information discussed in those chat

rooms, how the information was then used by FX traders, and whether those discussions impacted

FX prices are all highly relevant to Plaintiffs’ claims and his testimony is necessary for a fair

determination of these proceedings. Because Mr. Cahill resides in Ireland and is outside of the

Court’s subpoena power, only by Letters Rogatory will Plaintiffs be able to secure Mr. Cahill’s

testimony for use at trial. For those reasons, as more fully explained below, the Court should issue




1
       “Barclays” refers to Barclays Bank PLC and Barclays Capital Inc. “HSBC” refers to
HSBC Holdings PLC, HSBC Bank PLC, HSBC North America Holdings Inc., HSBC Bank USA,
N.A., and HSBC Securities (USA) Inc. “Goldman Sachs” refers to Goldman Sachs Group, Inc.
and Goldman, Sachs & Co.
        Case 1:13-cv-07789-LGS Document 1458 Filed 06/04/20 Page 2 of 8



the Letters Rogatory, which are attached as Exhibit A to the Declaration of Christopher M. Burke

in Support of Plaintiffs’ Motion for Issuance of Letters Rogatory (“Burke Decl.”).

                                          ARGUMENT

I.      COURTS ROUTINELY ISSUE REQUESTS TO PERMIT PARTIES TO TAKE
        EVIDENCE ABROAD

        Rule 28(b)(2) of the Federal Rules of Civil Procedure and 28 U.S.C. §1781(b)(2) grant the

Court the authority to issue letters rogatory seeking the assistance of a foreign court in securing

the testimony of a non-party witness located overseas. See, e.g., U.S. v. Lee, 723 F.3d 134, 142

n.6 (2d Cir. 2013); U.S. v. Yousef, 327 F.3d 56, 112 n.46 (2d Cir. 2003). The Court, “like all courts

of the United States, has inherent power to issue Letters Rogatory.” U.S. v. Staples, 256 F.2d 290,

292 (9th Cir. 1958).

II.     THE EVIDENCE SOUGHT BY PLAINTIFFS IS RELEVANT TO THEIR
        CLAIMS

        In Section 8 of the Letters Rogatory, Plaintiffs identify 10 core topics for Mr. Cahill’s

deposition. The testimony of Mr. Cahill concerning each of these topics is relevant to Plaintiffs’

claims that Defendants conspired to fix FX spreads.

        Mr. Cahill’s background and employment, as well as his knowledge of the FX market, are

relevant to establishing the foundation for Mr. Cahill to testify about additional topics concerning

the alleged conspiracy. (See Burke Decl., Ex. A (Letters Rogatory), Sec. 8, Topics A–B.)

Additionally, Mr. Cahill’s testimony is relevant to Plaintiffs’ allegations that FX traders had strong

social and professional ties with traders at co-conspirator banks, which created incentives and

opportunities for collusion. (See Burke Decl., Ex. A-2, ¶118.) Mr. Cahill is a former FX trader

for Defendant Barclays, HSBC, and Goldman Sachs (collectively, “Former Employers”). (Burke

Decl., ¶24.) His actions as an FX trader at his Former Employers during the Class Period are

relevant to Plaintiffs’ claims.


                                                  2
        Case 1:13-cv-07789-LGS Document 1458 Filed 06/04/20 Page 3 of 8



       Mr. Cahill’s testimony regarding his communications with FX traders from other

Defendants from 2007 through 2013, including the use of multibank chat rooms is relevant to

prove the alleged conspiracy to fix FX spreads. (See Burke Decl., Ex. A (Letters Rogatory), Sec.

8, Topics C–E.) Plaintiffs allege that Defendants communicated directly with each other through

the daily use of multiple chat rooms to share market-sensitive information with competitors. The

Court ruled that these chats are direct evidence akin to the “recorded phone call in which two

competitors agreed to fix prices at a certain level.” (Burke Decl., Ex. A-3 at 12.) Incriminating

chat room names support the inference they were used for anticompetitive purposes. (Id. at 13.)

       Beginning as early as 2007 and continuing through at least 2013, Mr. Cahill was an active

participant in multibank chat rooms with FX traders from both the non-settling Defendant, Credit

Suisse, and settling Defendants, including without limitation, Matthew Willis (Deutsche Bank),

David Bowen (Goldman Sachs), James Harris (Bank of America), Edward Pinto (HSBC), Charlie

Cass (Morgan Stanley), Mark Pelster (Société Genéralé), Serge Sarramegna (HSBC), Christopher

Ashton (Barclays), John Erratt (Barclays, Credit Suisse), Michael Weston (Barclays), Adrian Cox

(Barclays), Mark Clark (Barclays), Matt Gardiner (Barclays, UBS), Ian Drysdale (BNP Paribas,

RBS), Stuart Oakley (RBS), Daniel Wise (Credit Suisse), and Jack Murray (Barclays). In these

chat rooms, Mr. Cahill agreed upon spreads to charge customers, shared confidential information,

discussed FX prices, disclosed positions of contingent orders, shared open positions, and discussed

coordinated trading around fixes with FX traders from other Defendants. (Burke Decl., ¶24.)

       Plaintiffs have attached representative chat transcripts in which Mr. Cahill participated as

Exhibits to the Burke Declaration. (See Burke Decl., Exs. C–V.) In addition to numerous

examples of Mr. Cahill and other traders sharing bid/ask spreads (see, e.g., Exs. C-H, among

others), these exhibits also include a February 28, 2013 chat in which Mr.         (UBS) informs




                                                3
        Case 1:13-cv-07789-LGS Document 1458 Filed 06/04/20 Page 4 of 8



Mr.       (Goldman Sachs), Mr.         (Credit Suisse), and Mr.      (Credit Suisse) that he is no

longer allowed to participate in multibank chat rooms. Mr.          explains that the reason that

UBS banned group chats is “[c]ollusion.” (Burke Decl., Ex. V.) Mr. Cahill also participated in

chat rooms with Credit Suisse traders. (Burke Decl., ¶24.)

       In addition to the chat room transcripts attached as exhibits to the Burke Declaration,

Mr. Cahill admitted, under oath during the criminal trial of a former coworker, that he had

“coordinat[ed] with competitor banks to have an impact on the fix that would be to the advantage

of these competitor banks.” (Burke Decl., Ex. B.)

       Mr. Cahill’s testimony regarding his chat room communications is relevant to demonstrate

his knowledge of the conspiracy, including the meanings of his communications, his understanding

of what FX traders communicated to each other, and how he used that information to trade FX on

behalf of his Former Employers. Mr. Cahill’s testimony also is necessary to explain at trial

communications through other media for which written evidence does not exist, such as text

messages and phone calls.

       Mr. Cahill’s testimony regarding his knowledge of his Former Employers’ policies

regarding electronic communications, sharing information, and antitrust compliance is relevant to

Plaintiffs’ claims. (See Burke Decl., Ex. A (Letters Rogatory), Sec. 8, Topics F–G.) Plaintiffs

intend to prove either that Defendants lacked compliance measures to prevent the conspiracy

and/or knew of violations of compliance policies and failed to prevent them. Accordingly,

Mr. Cahill’s testimony concerning his knowledge of FX traders complying (or not complying)

with his Former Employers’ internal policies is relevant to establishing the existence of a

conspiracy.




                                               4
        Case 1:13-cv-07789-LGS Document 1458 Filed 06/04/20 Page 5 of 8



       Mr. Cahill’s testimony regarding his own and his Former Employers’ profit and loss in FX

is relevant to show a motive to conspire both at the corporate and the individual trader level. (See

Burke Decl., Ex. A (Letters Rogatory), Sec. 8, Topics H–I.) Mr. Cahill’s testimony regarding his

knowledge of his Former Employers’ algorithms is relevant to the interrelationship of FX prices

between trading platforms, e.g., voice and electronic.

       Finally, Mr. Cahill’s testimony regarding any investigation of his or other FX traders’

conduct in the FX market from 2007 through 2013 is relevant to establish liability at trial. (See

Burke Decl., Ex. A (Letters Rogatory), Sec. 8, Topic J.)

       As shown above, Mr. Cahill possesses information relevant to Plaintiffs’ claims that

Defendants conspired to fix FX spreads. Moreover, some of this information, such as Mr. Cahill’s

testimony as to what he meant in chat rooms, how he interpreted the chats of his alleged fellow

co-conspirators, and what he did with that information while trading on behalf of his Former

Employers, is solely within his possession. Mr. Cahill’s testimony is thus necessary for the fair

determination of this proceeding, and because he resides outside of the subpoena power of the

Court, the Letters Rogatory should issue to preserve his testimony for use at trial.

       Plaintiffs acknowledge that the Motion and the supporting papers are filed during the

COVID-19 pandemic. Although the Court has extended fact discovery by eight weeks to October

27, 2020 (ECF 1454) as a result of the pandemic, in light of the significant delays introduced by

the process of scheduling foreign depositions, Plaintiffs respectfully request that the Motion be

granted notwithstanding the ongoing national emergency. Plaintiffs are prepared to accomplish

delivery of the motion papers to the Court and, if granted, retrieval of the orders in a safe manner

as guided by the Court.




                                                 5
        Case 1:13-cv-07789-LGS Document 1458 Filed 06/04/20 Page 6 of 8



       Additionally, Plaintiffs remain committed to the safety of counsel, personnel, and the

deponent, and will, in pursuing and conducting the depositions, abide by all court guidance,

whether from the United States or the United Kingdom.

                                       CONCLUSION

       For the foregoing reasons, the Court should grant this motion and issue the Letter of

Request attached as Exhibit A to the Burke Declaration.

Dated: June 4, 2020                         Respectfully submitted,

                                            SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                             s/ Christopher M. Burke
                                            CHRISTOPHER M. BURKE (CB-3648)
                                            WALTER W. NOSS (WN-0529)
                                            KRISTEN M. ANDERSON (pro hac vice)
                                            STEPHANIE A. HACKETT (pro hac vice)
                                            KATE LV (pro hac vice)
                                            600 West Broadway, Suite 3300
                                            San Diego, CA 92101
                                            Telephone: 619-233-4565
                                            Facsimile: 619-233-0508
                                            cburke@scott-scott.com
                                            wnoss@scott-scott.com
                                            kanderson@scott-scott.com
                                            shackett@scott-scott.com




                                               6
Case 1:13-cv-07789-LGS Document 1458 Filed 06/04/20 Page 7 of 8



                            dbroggi@scott-scott.com
                            pbarile@scott-scott.com
                            ssokol@scott-scott.com
                            tboardman@scott-scott.com

                            HAUSFELD LLP
                            MICHAEL D. HAUSFELD
                            REENA ARMILLAY GAMBHIR
                            TIMOTHY S. KEARNS
                            NATHANIEL C. GIDDINGS
                            1700 K Street, NW, Suite 650
                            Washington, DC 20006
                            Telephone: 202-540-7143
                            Facsimile: 202-5407201
                            mhausfeld@hausfeld.com
                            rgambhir@hausfeld.com
                            tkearns@hausfeld.com
                            ngiddings@hausfeld.com

                            HAUSFELD LLP
                            MICHAEL P. LEHMANN
                            CHRISTOPHER L. LEBSOCK
                            BONNY E. SWEENEY
                            600 Montgomery Street, Suite 3200
                            San Francisco, CA 94111
                            Telephone: 415-633-1949
                            Facsimile: 415-693-0770
                            mlehmann@hausfeld.com
                            clebsock@hausfeld.com
                            bsweeney@hausfeld.com

                            Interim Co-Lead Counsel




                               7
        Case 1:13-cv-07789-LGS Document 1458 Filed 06/04/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 4, 2020, I caused the foregoing to be electronically filed with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

email addresses denoted on the Electronic Mail Notice List.

Dated: June 4, 2020


                                              s/ Christopher M. Burke
                                             CHRISTOPHER M. BURKE (CB-3648)




                                                8
